 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
10
     WILLIAM EDWARD HAWTHORNE,                   )
11                                               )
           Plaintiff,                            )
12                                               )
           v.                                    )      Case No. 3:21-cv-05355
13                                               )
     INNOVATIVE RECOVERY, INC.,                  )
14
                                                 )
           Defendant.                            )
15

16                                 NOTICE OF SETTLEMENT

17
           Plaintiff, WILLIAM EDWARD HAWTHORNE, (“Plaintiff”), through his attorney,
18
     Sharon D. Cousineau, informs this Honorable Court that Plaintiff and Defendant, INNOVATIVE
19
     RECOVERY, INC., have reached a settlement in this case. Plaintiff anticipates dismissing
20
     Defendant, INNOVATIVE RECOVERY, INC., with prejudice, within 60 days.
21

22

23
                                [INTENTIONALLY LEFT BLANK]
24

25

                                                                                 Sharon D. Cousineau
                                                 1                              Samwel Cousineau, PC
                                                                         700 West Evergreen Boulevard
                                                                         Vancouver, Washington 98660
                                                                 Tel. 360-750-3789 / Fax 360-750-3788
 1   DATED: May 21, 2021                          RESPECTFULLY SUBMITTED,

 2                                                By: /s/Sharon D. Cousineau
                                                         Sharon D. Cousineau
 3
                                                         SAMWEL COUSINEAU, PC
 4                                                       700 West Evergreen Blvd.
                                                         Vancouver, WA 98660
 5                                                       Tel. 360-750-3789
                                                         Fax 360-750-3788
 6                                                       sdcousineau@gmail.com

 7

 8
                                        CERTIFICATE OF SERVICE
 9
            I certify that on May 21, 2021, a true and correct copy of the foregoing document was
10
     electronically filed with the Court’s CM/ECF system to be sent via the electronic notification
11
     system to all counsel of record.
12
                                                  By: /s/ Sharon D. Cousineau
13                                                        Sharon D. Cousineau
14

15

16

17

18

19

20

21

22

23

24

25

                                                                                      Sharon D. Cousineau
                                                     2                               Samwel Cousineau, PC
                                                                              700 West Evergreen Boulevard
                                                                              Vancouver, Washington 98660
                                                                      Tel. 360-750-3789 / Fax 360-750-3788
